Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00268-CV

                    IN THE INTEREST OF R.R. AND S.M.R., Children

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00858
                          Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights to his children, R.R. and S.M.R., is affirmed. It is ORDERED that no
costs shall be assessed against appellant because he qualifies as indigent. TEX. R. APP. P. 20.1.

       SIGNED September 14, 2016.


                                                _____________________________
                                                Jason Pulliam, Justice